Citation Nr: 0308172	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from October 1965 to July1966.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 rating decision of the White River 
Junction, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO implemented the Board's January 2002 
decision granting service connection for PTSD and assigned a 
30 percent rating.  

In correspondence received in April 2002 and October 2002, 
the veteran's attorney specifically raised the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The claim for a TDIU has not been 
developed for appellate review.  38 C.F.R. § 20.200 (2002).  
Accordingly, it is referred to the RO for appropriate 
development and consideration.


REMAND

In its February 2002 rating decision, the RO established 
November 17, 1995, as the effective date for the grant of 
service connection for PTSD.  The RO pointed out that the 
claim of service connection for PTSD had remained in open 
status since that date.  Referencing pertinent case law 
pertaining to "staged ratings," the RO determined that a 30 
percent evaluation was appropriate for PTSD throughout the 
entire period during which the claim had been pending.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The October 2002 statement of the case (SOC) provided reasons 
and bases for the RO's determination that PTSD warranted no 
more than a 30 percent evaluation since November 17, 1995.  
However, in doing so, the RO cited only to governing criteria 
in effect since November 7, 1996, for evaluating mental 
disorders.  The RO neither referenced nor applied pre-
November 7, 1996, criteria for evaluating mental disorders.  

VA's criteria for rating mental disorders were revised, 
effective November 7, 1996, during the pendency of the 
veteran's appeal.  Where a law or regulation changes after a 
claim has been filed, but before administrative or judicial 
review has been completed, the version most favorable to the 
claimant generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The RO has not considered the veteran's 
entitlement to an initial rating higher than 30 percent for 
PTSD under the former rating criteria.  Consequently, a 
remand is required so that the RO may apply the former rating 
criteria to the facts of this case.

In addition, an individual employability assessment, dated in 
April 2002, was prepared by a vocational specialist and is 
based on a review of the claims file.  The vocational 
specialist reported that the veteran had been unable to work 
since December 1995 exclusively because of his psychiatric 
disability.  However, at the same time, there is medical 
evidence in the record indicating that conditions other than 
psychiatric illness also play a significant role in 
precluding employment.  The Board notes that VA adjudicators 
may consider only independent medical evidence to support 
their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  A remand is 
also warranted to develop the evidence indicating the extent 
to which the veteran's PTSD, as well as any other disorders, 
exert an impact on his ability to work.  

38 C.F.R. § 19.9(a) provides that if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, 
the Board may undertake its own development or remand the 
case to the agency of original jurisdiction (RO), specifying 
the action to be undertaken.  The Veterans Claims Assistance 
Act of 2000 (VCAA) and the implementing regulations were not 
intended to preclude a remand in all circumstances.  
See 38 C.F.R. § 19.9.  In this case, the RO has not 
undertaken adequate development and the case is not ready for 
appellate consideration at this time.  


As such, a remand is warranted to ensure that the record may 
be further developed and to ensure the veteran is given due 
process via the RO's consideration of the merits of his claim 
based on the application of all pertinent criteria for rating 
his PTSD.  

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Appellants 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act, now codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully satisfied.  

2.  Ask the veteran to supply names and 
addresses of all private medical 
providers that have treated him for 
psychiatric disability since November 
1995.  Obtain any records not already 
contained in the claims file.  As well, 
obtain any additional VA medical records 
of the veteran's treatment for 
psychiatric disability since January 
2003.  

3.  Arrange for a VA social and 
industrial survey to assess the veteran's 
employment history and day-to-day 
functioning.  It should be determined if 
the veteran is working.  The individual 
conducting the survey should ascertain 
the nature of the veteran's daily 
activities.  A written copy of the report 
should be inserted in the claims file.  



4.  Thereafter, schedule the veteran for 
a VA psychiatric examination to determine 
the nature and extent of his service-
connected psychiatric disability.  The 
claims file and copy of this remand 
should be provided to the examiner for 
review prior to the examination.  All 
indicated special studies should be 
performed and clinical findings reported 
in detail.  A current Global Assessment 
of Functioning (GAF) score should be 
reported and defined.  Specifically, the 
examiner should state whether, at any 
time since November 1995, the veteran has 
been demonstrably unable to obtain or 
retain employment exclusively due to his 
service-connected PTSD.  If it is 
determined that conditions other than his 
PTSD have exerted an impact on his 
ability to work since November 1995, the 
examiner should specify the extent or 
degree to which the psychiatric component 
of the veteran's disability picture has 
interfered with his occupational 
functioning, in contrast to his other 
medical conditions.  A complete rationale 
should be provided for the opinion 
expressed.

5.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and insure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
an examiner's report does not include the 
opinion requested, appropriate corrective 
action should be taken.  The RO should 
also undertake any other development it 
determines to be required.  Then, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case (SSOC) and provide 
the veteran and his attorney an 
appropriate opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



